 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     LIFALFA GREEN,                                 Case No. 2:19-cv-0538-TLN-JDP (PC)
12
                                         Plaintiff, [PROPOSED] ORDER
13
                   v.
14

15   MARY BATCHELOR,
16                                     Defendant.
17

18        The court, having considered defendant’s motion to modify the Discovery and Scheduling

19   Order, and good cause having been found:

20        IT IS ORDERED that the deadline to file dispositive motions is extended to July 31, 2021.

21
     IT IS SO ORDERED.
22

23
     Dated:    June 21, 2021
24                                                  JEREMY D. PETERSON
                                                    UNITED STATES MAGISTRATE JUDGE
25

26
27

28
